Citation Nr: 0703016	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for an acquired 
psychiatric disorder, and confirmed and continued the 10 
percent rating for the left knee disorder.  The RO in St. 
Petersburg, Florida, currently has jurisdiction over the 
veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concludes that 
additional evidentiary development is required in this case.  
Accordingly, the claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Board notes that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that additional development is required in 
order to comply with the duty to assist in this case.

Regarding the psychiatric disorder claim, the Board notes 
that service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims held that the presence 
of a recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.

The Board notes that the veteran was not diagnosed with an 
acquired psychiatric disorder while on active duty.  In fact, 
his psychiatric condition was clinically evaluated as normal 
on his August 1986 separation examination.  Further, on the 
concurrent Report of Medical History, he checked boxes to 
indicate he had not experienced nervous trouble of any sort.  
Similarly, no acquired psychiatric disorder was diagnosed on 
a subsequent November 1986 VA medical examination.

The post-service medical records confirm that the veteran 
does have a current psychiatric disorder, and include 
diagnoses of mood disorder, bipolar disorder, and PTSD.  
However, no competent medical opinion is of record which 
relates any of these diagnoses to the confirmed events of 
active service.

The Board further notes that it does not appear that the 
veteran responded to the November 2002 notification letter's 
request for information regarding the stressor(s) upon which 
his PTSD claim was based.  However, at his September 2006 
hearing the veteran provided testimony which detailed these 
purported 


stressors.  In light of the foregoing, the Board finds that 
additional development is necessary to verify the veteran's 
purported stressors.  Moreover, as it is unclear from the 
treatment records upon which events the diagnosis of PTSD is 
based, the Board concludes that if any of his purported 
stressors are verified, an examination should be conducted to 
determine whether the veteran currently has PTSD, and/or any 
other acquired psychiatric disorder, based upon the confirmed 
events of his active service.

Turning to the left knee claim, the Board observes that the 
June 2003 rating decision noted that outpatient treatment 
records included a left knee evaluation in September 2002.  
However, the record does not reflect that the veteran 
underwent a VA medical examination for the specific purpose 
of evaluating the severity of his service-connected left knee 
disorder in conjunction with his current increased rating 
claim.  He was scheduled for a VA arranged medical 
examination for this purpose in April 2005, but he failed to 
report for the examination.  Nevertheless, at his September 
2006 hearing he indicated that he was moving around a lot at 
that time, and that he did not get the notice of that 
examination.  He also intimated that the treatment records do 
not adequately reflect the current severity of his left knee.  
For example, he indicated that the range of motion he was 
able to perform was different from the range of motion 
reported on his last evaluation (presumably in his outpatient 
treatment records).  Specifically, he related that the 
reported findings did not actually reflect when his pain 
began during range of motion testing, and described the pain 
as excruciating.  Moreover, the treatment records on file 
only cover a period through July 2004, more than two years 
ago.

In view of the foregoing, the Board is of the opinion that 
the medical evidence of record may not accurately reflect the 
current nature and severity of the service-connected left 
knee disorder.  Further, the veteran's testimony is to the 
effect that he did not know of the scheduled April 2005 
examination, and, thus, did not intentionally fail to report.  
Consequently, the Board concludes that the veteran should be 
provided with an additional opportunity to report for a 
medical examination for the specific purpose of evaluating 
his service-connected left knee.  Thus, a remand is also 
required for this development.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
and psychiatric condition since July 
2004. After securing any necessary 
release, the RO should obtain these 
records.

2.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels, to include obtaining his 
service personnel records and deck logs 
from the ship the veteran was stationed 
on when these purported stressor(s) 
occurred.

4.  If and only if the veteran's 
purported stressor(s) are verified, he 
should be afforded an examination to 
determine the current nature and etiology 
of the veteran's current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether the veteran 
currently has PTSD.  Moreover, for any 
current psychiatric disorder found to be 
present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disorder is 
causally related to military service and, 
with respect to a diagnosis of PTSD, to 
the confirmed stressor(s) of active 
service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  The veteran should also be scheduled 
for an examination to determine the 
current nature and severity of his 
service-connected left knee disorder.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain 


and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is/they are responsive to 
and in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in May 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

